Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 1 of 40 PAGEID #: 1010




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS


JUSTIN R. BLEVINS,

                      Petitioner,               :   Case No. 2:21-cv-137

       - vs -                                       District Judge James L. Graham
                                                    Magistrate Judge Michael R. Merz

RON ERDOS, Warden,
 Southern Ohio Correctional Institution,

                                                :
                      Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus, brought pursuant to 28 U.S.C. § 2254 by Petitioner Justin Blevins with

the assistance of counsel, is before the Court for decision on the merits on the Petition (ECF No.

1), the State Court Record (ECF No. 8), the Warden’s Return of Writ (ECF No. 9), and Petitioner’s

Reply/Traverse (ECF No. 13). The Magistrate Judge reference in the case has been transferred to

the undersigned to help balance the Magistrate Judge workload in the District (ECF No. 14).



Litigation History



       Petitioner was indicted by the Pickaway County Grand Jury on July 7, 2017, on one count of

Aggravated Murder in violation of Ohio Revised Code § 2903.01(A), one count of Murder in violation

of Ohio Revised Code § 2903.02(A), one count of Murder in violation of Ohio Revised Code §

2903.02(B), and one count of Felonious Assault in violation of Ohio Revised Code § 2903.11(A)(2),

                                                1
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 2 of 40 PAGEID #: 1011




all with firearm specifications. (Indictment, State Court Record, ECF No. 8, Ex. 1). The case was tried

to a jury which convicted Blevins on all counts and specifications. After his motion for new trial was

denied, he was sentenced to thirty years to life imprisonment for aggravated murder plus the three-year

required minimum on the firearm specification.

       Blevins appealed to the Fourth District Court of Appeals raising seven assignments of error

(Appellant’s Brief, State Court Record, ECF No. 8, Ex. 10). That court affirmed. State v. Blevins, 140

N.E.3d 27, 2019-Ohio-2744 (Ohio App. 4th Dist. Jun. 26, 2019). The Supreme Court of Ohio

declined appellate jurisdiction. State v. Blevins, 157 Ohio St. 3d 1441 (2019).

       Blevins pleads the following grounds for relief:

               Ground One: Defective Jury Instruction as to Manslaughter.

               Supporting Facts: Evidence was adduced at trial to demonstrate
               that Petitioner had been threatened by the deceased. The trial court’s
               instruction on voluntary manslaughter directed the jury to consider
               it as if it were a lesser-included offense (only applicable if Petitioner
               was not guilty of Aggravated Murder and Murder), rather than an
               inferior degree offense (applicable if Petitioner was guilty of
               Aggravated Murder or Murder, but the jury found mitigating
               circumstances existed). On appeal, the State agreed that the
               instruction was defective.

               Ground Two: Erroneous Answer to Jury Questions

               Supporting Facts: During deliberations, the jury asked a question
               which expressed confusion as to the circumstances under which it
               was to consider the inferior offense of voluntary manslaughter. The
               trial court instructed the jury to refer to the instructions in the verdict
               form which, as discussed in Ground One, were contrary to law.

               Ground Three: Ineffective Assistance of Trial Counsel

               Supporting Facts: Trial counsel (1) failed to object to the defective
               jury instruction, (2) failed to object to the erroneous answer
               provided in response to the jury’s question during deliberations, (3)
               induced a detective to remark on Petitioner’s invocation of his right
               to remain silent, (4) elicited a detective’s opinion as to Petitioner’s
               guilt, (5) failed to effectively impeach a witness about Petitioner’s
               purported incriminating statements, and (6) failed to object to the

                                                   2
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 3 of 40 PAGEID #: 1012




              State’s mischaracterization of that testimony. Trial counsel admitted
              several of these errors in a Motion for New Trial and its associated
              exhibits.

              Ground Four: Insufficient Evidence Regarding Prior Calculation
              and Design to Support Conviction for Aggravated Murder

              Supporting Facts: Petitioner entered the residence armed. Prior to
              the incident, he sent a message to a friend via Facebook which
              contained a photo of a firearm similar to that found at the scene and
              a message that he “had to take care of some B.S.” Petitioner testified
              that this statement was in reference to a different situation where he
              had been robbed, not the monetary dispute he had with the deceased.
              Petitioner testified that he brought the firearm to the residence
              because he had felt threatened by the deceased.

              Ground Five: Petitioner was excluded from the trial court’s
              formulation of answers to jury questions.

              Supporting Facts: During deliberations, the jury submitted written
              questions to the trial court. The discussion of how to respond to
              those questions was not conducted on the record. As such, only the
              written questions and the trial court’s written answers are included
              in the record. The first question and the trial judge’s answer are the
              subject of Petitioner’s Second Ground for Relief. Though posttrial
              and appellate filings indicate that counsel was likely advised of the
              jury’s questions, Petitioner was not present at any time.

(Petition, ECF No. 1, PageID 5-10 and 17).




                                           Analysis



Ground One: Defective Jury Instruction as to Manslaughter


       In his First Ground for Relief, Petitioner asserts the trial court’s instruction on voluntary

manslaughter was defective. Respondent asserts this Ground for Relief is procedurally defaulted

for lack of a contemporaneous objection and that it does not state a claim cognizable in habeas



                                                3
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 4 of 40 PAGEID #: 1013




corpus, i.e., for violation of the Constitution (Return, ECF No. 9, PageID 939-48).

       Blevins presented his First Ground for Relief to the court of appeals as his Second

Assignment of Error and the court decided it as follows:

               {¶26} In his second assignment of error, Appellant contends the trial
               court provided the jury with a defective voluntary manslaughter
               instruction that rose to the level of plain error and deprived him of
               his rights under the Sixth and Fourteenth Amendments to the United
               States Constitution to a jury determination of his guilt of a less
               serious offense than the aggravated murder and murder counts of the
               indictment. The State concedes the voluntary manslaughter
               instructions were erroneous to the extent the instructions treated
               voluntary manslaughter as a lesser included offense, rather than an
               inferior degree offense. However, the State argues the error was
               harmless, reasoning that Appellant was arguably not entitled to the
               provision of a voluntary manslaughter instruction based upon the
               absence of evidence Appellant acted as a result of a sudden fit of
               rage or passion.

               {¶27} Generally, our review of “whether jury instructions correctly
               state the law is de novo.” State v. Kulchar, 4th Dist. Athens No.
               10CA6, 2015-Ohio-3703, 2015 WL 5313080, ¶15; citing State v.
               Brown, 4th Dist. Athens No. 09CA3, 2009-Ohio-5390, 2009 WL
               3236206, ¶34. “[R]eversible error should not be predicated upon one
               phrase or one sentence in a jury charge; instead, a reviewing court
               must consider the jury charge in its entirety.” Id.; citing State v.
               Porter, 14 Ohio St.2d 10, 13, 235 N.E.2d 520 (1968). “[I]f an
               instruction correctly states the law, its precise wording and format
               are within the trial court's discretion.” Kulchar at ¶15.

               {¶28} However, implicit in Appellant's argument is the fact that he
               failed to object to the voluntary manslaughter instruction given by
               the trial court. Thus, he has waived all but plain error. “ ‘To
               constitute plain error, a reviewing court must find (1) an error in the
               proceedings, (2) the error must be a plain, obvious or clear defect in
               the trial proceedings, and (3) the error must have affected
               “substantial rights” (i.e., the trial court's error must have affected the
               trial's outcome).’ ” State v. Blanton, 4th Dist. Adams No.
               16CA1031, 2018-Ohio-1275, 2018 WL 1611408, ¶85; quoting State
               v. Dickess, 174 Ohio App.3d 658, 2008-Ohio-39, 884 N.E.2d 92,
               ¶31 (4th Dist.); citing State v. Hill, 92 Ohio St.3d 191, 749 N.E.2d
               274 (2001), and State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d
               1240.



                                                   4
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 5 of 40 PAGEID #: 1014




             {¶29} “ ‘Furthermore, notice of plain error must be taken with the
             utmost caution, under exceptional circumstances, and only to
             prevent a manifest miscarriage of justice.’ ” Blanton at ¶85; citing
             State v. Landrum, 53 Ohio St.3d 107, 111, 559 N.E.2d 710 (1990),
             and State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978),
             paragraph three of the syllabus. “A reviewing court should notice
             plain error only if the error seriously affects the fairness, integrity,
             or public reputation of judicial proceedings.” Id. “ ‘A defective jury
             instruction does not rise to the level of plain error unless the
             defendant shows that the outcome of the trial clearly would have
             been different but for the alleged erroneous instruction.’ ” Blanton
             at ¶87; quoting Dickess at ¶32; citing State v. Campbell, 69 Ohio
             St.3d 38, 41, 630 N.E.2d 339 (1994), and Cleveland v. Buckley, 67
             Ohio App.3d 799, 805, 588 N.E.2d 912 (8th Dist.1990).

             {¶30} Appellant argues the jury instructions provided by the trial
             court improperly foreclosed the jurors from considering voluntary
             manslaughter in the event they found that the prosecution had
             proven the elements of aggravated murder and murder. Appellant
             further argues that the defective instructions deprived him of his
             constitutional right to a jury finding as to the presence of sudden
             passion or sudden fit of rage, as a circumstance mitigating
             aggravated murder and murder to voluntary manslaughter.
             Appellant argues the trial court further confused the jury by
             providing a lesser included offense instruction, when voluntary
             manslaughter is, instead, an inferior degree offense of aggravated
             murder and murder.

             {¶31} The trial court instructed the jury as follows:

                 “If the defendant failed to establish the defense of
                 voluntary manslaughter, the State still must prove to you
                 beyond a reasonable doubt that the defendant knowingly
                 caused the death of Samuel Nicholson, II.
                 ***
                 If you find that the State proved beyond a reasonable doubt
                 all the essential elements of any one or more of the offenses
                 charged in the separate counts in the indictment, your
                 verdict must be guilty *45 as to such offense or offenses
                 according to your finding. If you find that the State failed
                 to prove beyond a reasonable doubt any one of the essential
                 elements of any one or more of the offenses charged in the
                 separate counts of the indictment, your verdict must be not
                 guilty as to such offense or offenses according to your
                 findings. You will then continue your deliberations to
                 decide whether the State has proved beyond a reasonable

                                                5
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 6 of 40 PAGEID #: 1015




                doubt all the essential elements of the inferior degree
                offense of voluntary manslaughter. If all of you are unable
                to agree on a verdict of either guilty or not guilty of any or
                all of the charged offenses, then you will continue your
                deliberations to decide whether the State has proved
                beyond a reasonable doubt all the essential elements of the
                inferior degree offense of voluntary manslaughter. If the
                evidence warrants it, you may find the defendant guilty of
                an offense lesser than that charged in the indictment;
                however, notwithstanding this right, it is your duty to
                accept the law as given to you by the court, and if the facts
                and law warrant a conviction of the offense charged in the
                indictment, then it is your duty to make such a finding
                uninfluenced by your power to find a lesser offense.
             ***
                Next page is the inferior degree of voluntary manslaughter.
                This charge shall only be considered if either of the
                following apply:
                One: The defendant has been found not guilty of
                aggravated murder, murder, and felony murder;
                Or Two: You are unable to reach a verdict with respect to
                aggravated murder, murder, and felony murder.

             Thus, the trial court instructed the jury that voluntary manslaughter
             was (1) an inferior degree offense; (2) a lesser included offense; and
             (3) also a defense. It further instructed the jury that the burden of
             proving the elements of voluntary manslaughter was upon the State,
             rather than the defendant, and that it must be proven by proof beyond
             a reasonable doubt, rather than by a preponderance of the evidence.

             {¶32} As this Court noted in State v. Goff, 4th Dist. Lawrence No.
             11CA20, 2013-Ohio-42, 2013 WL 139545, ¶46, “ ‘[v]oluntary
             manslaughter is an inferior degree of murder.” Quoting State v.
             Alexander, 4th Dist. Scioto No. 08CA3221, 2009-Ohio-1401, 2009
             WL 795212, ¶62; accord State v. Shane, 63 Ohio St.3d 630, 632,
             590 N.E.2d 272 (1992); see also State v. Deem, 40 Ohio St.3d 205,
             533 N.E.2d 294, paragraphs two and three of the syllabus.2 As
             further set forth in Goff at ¶46:

                 “A defendant on trial for murder or aggravated murder
                 bears the burden of persuading the fact finder, by a
                 preponderance of the evidence, that he or she acted under
                 the influence of sudden passion or in a sudden fit of rage,
                 either of which was brought on by serious provocation
                 occasioned by the victim that was reasonably sufficient to
                 incite the defendant into using deadly force, R.C.

                                               6
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 7 of 40 PAGEID #: 1016




                 2903.03(A), in order for the defendant to be convicted of
                 voluntary manslaughter rather than murder or aggravated
                 murder. State v. Rhodes, 63 Ohio St.3d 613, 590 N.E.2d
                 261 (1992), syllabus.”

             Additionally, as explained in Goff at ¶47, “when a voluntary
             manslaughter instruction is appropriate, a trial court should instruct
             the jury ‘to consider the mitigating evidence to determine whether
             [the defendant] proved voluntary manslaughter.’ ” Citing State v.
             Benge, 75 Ohio St.3d 136, 140–141, 661 N.E.2d 1019 (1996).

             {¶33} As set forth above, the State conceded the jury instructions
             were erroneous to a certain extent. Thus, we will assume the trial
             court's instructions, as they pertained to the consideration of
             voluntary manslaughter as an inferior degree offense, were defective
             and prevented the jury from considering the voluntary manslaughter
             charge. However, as observed in Goff, “in order for there to be
             reversible error, there must be prejudice to the appellant.” Goff at
             ¶48 (internal citations omitted). In the case sub judice, as was the
             situation in Goff, Appellant cannot demonstrate prejudice because
             the evidence introduced at trial did not warrant a voluntary
             manslaughter instruction.

             {¶34} In order for a voluntary manslaughter instruction to be given,
             there is a requirement of both objective and subjective evidence.
             Goff at ¶50. Appellant first had to show “evidence of reasonably
             sufficient provocation occasioned by the victim * * * to warrant such
             an instruction. Id.; quoting Shane at 630, 590 N.E.2d 272. This
             determination is to be made using an objective standard. Goff at ¶50.
             For example, we have explained that “ ‘[f]or provocation to be
             reasonably sufficient, it must be sufficient to arouse the passions of
             an ordinary person beyond the power of his or her control.’ ” Id.;
             quoting State v. Elmore, 111 Ohio St.3d 515, 2006-Ohio-6207, 857
             N.E.2d 547, ¶81; in turn quoting Shane at 635, 590 N.E.2d 272. If
             the objective component is satisfied, the inquiry then “shifts to the
             subjective component, which considers whether this particular
             actor, in this particular case, was actually under the influence of
             sudden passion, or was in a sudden fit of rage. Goff at ¶51; citing
             Shane at 634, 590 N.E.2d 272.

             {¶35} We explained analysis of the subjective component in Goff as
             follows:

                 “When analyzing the subjective component, ‘evidence
                 supporting the privilege of self-defense, i.e., that the
                 defendant feared for [her] own and [others'] personal

                                               7
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 8 of 40 PAGEID #: 1017




                    safety, does not constitute sudden passion or a fit of rage as
                    contemplated by the voluntary manslaughter statute.’ State
                    v. Harris, 129 Ohio App.3d 527, 535, 718 N.E.2d 488
                    (10th Dist.1998). ‘While self-defense requires a showing
                    of fear, voluntary manslaughter requires a showing of rage,
                    with emotions of “anger, hatred, jealously, and/or furious
                    resentment.” ’ State v. Levett, 1st Dist. No. C-040537,
                    2006-Ohio-2222 [2006 WL 1191851], ¶29, quoting State
                    v. Perdue, 153 Ohio App.3d 213, 2003-Ohio-3481, 792
                    N.E.2d 747, ¶12 (7th Dist.), in turn quoting Harris at 535
                    [718 N.E.2d 488]; accord State v. Sudderth, 4th Dist. No.
                    07CA38, 2008-Ohio-5115 [2008 WL 4436120], ¶14; see
                    also [State v. Hendrickson, 4th Dist. Athens No. 08CA12,
                    2009-Ohio-4416, 2009 WL 2682158, ¶45–46]; State v.
                    Caldwell, 10th Dist. No. 98AP–165, 1998 WL 890232, *7
                    (Dec. 17, 1998).” Goff at ¶52.

               {¶36} Assuming arguendo the objective component was met, the
               record before us reveals that Appellant introduced no subjective
               evidence that he killed the victim while he was under the influence
               of sudden passion or in a sudden fit of rage. Therefore, Appellant
               cannot demonstrate that he was prejudiced if the trial court's jury
               instructions did, in fact, prevent the jury from considering the
               voluntary manslaughter instruction. As set forth above, Appellant
               argued theories of voluntary manslaughter, as a result of
               provocation. He also raised the affirmative defense of self-defense.
               In his trial testimony, Appellant alleged he was frightened by threats
               made by the victim towards him in the days leading up to the
               incident. He also testified that in shooting the victim, he acted out of
               fear because he was afraid if he didn't shoot, the victim would shoot
               him first. There is no evidence, after a thorough review of
               Appellant's trial testimony, that he was actually under the influence
               of sudden passion or in a sudden fit of rage when he shot the victim.
               Thus, there was insufficient evidence introduced at trial to warrant
               a voluntary manslaughter instruction. As such, assuming the manner
               in which the trial court instructed the jury prevented the jury from
               considering the voluntary manslaughter charge, Appellant cannot
               demonstrate he was prejudiced by the alleged error. Accordingly,
               we find no merit to Appellant's second assignment of error and it is
               overruled.

State v. Blevins, supra.

       Respondent first asserts this Ground for Relief is procedurally defaulted by trial counsel’s

failure to make a contemporaneous objection. The current procedural default doctrine in habeas

                                                  8
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 9 of 40 PAGEID #: 1018




corpus is described by the Supreme Court as follows:

               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an adequate and independent state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause of the default and actual
               prejudice as a result of the alleged violation of federal law; or
               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.


Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

456 U.S. at 110; Wainwright, 433 U.S. at 87.

               [A] federal court may not review federal claims that were
               procedurally defaulted in state court—that is, claims that the state
               court denied based on an adequate and independent state procedural
               rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
               L.Ed.2d 417 (2009). This is an important “corollary” to the
               exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
               S.Ct. 1847, 158 L.Ed. d 659 (2004). “Just as in those cases in which
               a state prisoner fails to exhaust state remedies, a habeas petitioner
               who has failed to meet the State’s procedural requirements for
               presenting his federal claims has deprived the state courts of an
               opportunity to address” the merits of “those claims in the first
               instance.” Coleman [v. Thompson], 501 U.S. [722,] 731-732, 111
               S.Ct. 2546, 115 L.Ed.2d 640 [(1991)]. The procedural default
               doctrine thus advances the same comity, finality, and federalism
               interests advanced by the exhaustion doctrine. See McCleskey v.
               Zant, 499 U.S. 467, 493, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991).

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). “[A] federal court may not review federal claims



                                                  9
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 10 of 40 PAGEID #: 1019




 that were procedurally defaulted in state courts.” Theriot v. Vashaw, 982 F.3d 999 (6th Cir. 2020),

 citing Maslonka v. Hoffner, 900 F.3d 269, 276 (6th Cir. 2018) (alteration in original) (quoting

 Davila v. Davis, 137 S. Ct. 2058, 2064 (2017)).

        The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

 habeas claim is precluded by procedural default. Barton v. Warden, S. Ohio Corr. Facility, 786

 F.3d 450, 464 (6th Cir. 2015), Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010)(en banc);

 Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d 345, 347-48 (6th

 Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord Lott v. Coyle, 261

 F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001).

                First the court must determine that there is a state procedural rule
                that is applicable to the petitioner's claim and that the petitioner
                failed to comply with the rule.
                                ....
                Second, the court must decide whether the state courts actually
                enforced the state procedural sanction, citing County Court of Ulster
                County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
                (1979).

                Third, the court must decide whether the state procedural forfeiture
                is an "adequate and independent" state ground on which the state
                can rely to foreclose review of a federal constitutional claim.

                Once the court determines that a state procedural rule was not
                complied with and that the rule was an adequate and independent
                state ground, then the petitioner must demonstrate under Sykes that
                there was "cause" for him to not follow the procedural rule and that
                he was actually prejudiced by the alleged constitutional error.

 Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357

 (6th Cir. 2007), quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002).

        Ohio has a relevant procedural rule requiring contemporaneous objection to error. State v.

 Glaros, 170 Ohio St. 471 (1960), paragraph one of the syllabus; see also State v. Mason, 82 Ohio

 St. 3d 144, 162 (1998). The Sixth Circuit has repeatedly held this is an adequate and independent

                                                   10
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 11 of 40 PAGEID #: 1020




 state ground of decision. Wogenstahl v. Mitchell, 668 F.3d 307, 334 (6th Cir. 2012), citing Keith

 v. Mitchell, 455 F.3d 662, 673 (6th Cir. 2006); Goodwin v. Johnson, 632 F.3d 301, 315 (6th Cir.

 2011); Smith v. Bradshaw, 591 F.3d 517, 522 (6th Cir. 2010); Nields v. Bradshaw, 482 F.3d 442

 (6th Cir. 2007); Biros v. Bagley, 422 F.3d 379, 387 (6th Cir. 2005); Mason v. Mitchell, 320 F.3d

 604 (6th Cir. 2003), citing Hinkle v. Randle, 271 F.3d 239, 244 (6th Cir. 2001); Scott v. Mitchell,

 209 F.3d 854 (6th Cir. 2000), citing Engle v. Isaac, 456 U.S. 107, 124-29 (1982). See also Seymour

 v. Walker, 224 F.3d 542, 557 (6th Cir. 2000); Goodwin v. Johnson, 632 F.3d 301, 315 (6th Cir.

 2011); Smith v. Bradshaw, 591 F.3d 517, 522 (6th Cir.), cert. denied, 562 U.S. 876 (2010).

         Petitioner points to the second branch of the Maupin analysis and argues the Fourth District

 did not actually enforce the contemporaneous objection rule against him because it decided the

 merits of this claim under a plain error standard of review.

                 The appellate court’s application of the plain error standard does not
                 constitute the enforcement of the contemporaneous-objection rule
                 as stated in Ohio Crim. R 30, which bars appellate consideration
                 entirely absent a timely objection. Rather, the appellate court’s
                 review of the merits under the plain error standard nullified the
                 procedural bar, thereby entitling Petitioner to federal habeas review.

 (Reply/Traverse, ECF No. 13, PageID 994). The Magistrate Judge disagrees. The Sixth Circuit

 has held that plain error review is an enforcement, not a waiver, of the contemporaneous objection

 rule. Wogenstahl v. Mitchell, 668 F.3d 307, 337 (6th Cir. 2012); Jells v. Mitchell, 538 F.3d 478,

 511 (6th Cir. 2008); Lundgren v. Mitchell, 440 F.3d 754, 765 (6th Cir. 2006); White v. Mitchell, 431

 F.3d 517, 525 (6th Cir. 2005); Biros v. Bagley, 422 F.3d 379, 387 (6th Cir. 2005); Hinkle v. Randle,

 271 F.3d 239 (6th Cir. 2001).

         Petitioner asserts Engle v. Isaac, 456 U.S. 107 (1982), is to the contrary (Reply/Traverse, ECF

 No. 13, PageID 994-95). Petitioner quotes a portion of footnote 44 to Justice O’Connor’s opinion to

 the effect that if the Ohio courts had “exercised their discretion” to consider the merits of petitioners’


                                                    11
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 12 of 40 PAGEID #: 1021




 claims, federal review would not be barred. However, the footnote concludes: “Our opinions,

 however, make clear that the States have the primary responsibility to interpret and apply their

 plain-error rules. Certainly we should not rely upon a state plain-error rule when the State has

 refused to apply that rule to the very sort of claim at issue.” The Sixth Circuit precedent cited

 above shows the development of the plain error doctrine: if the Ohio courts themselves waive the

 lack of contemporaneous objection and consider the merits de novo, that will allow consideration

 of the merits in habeas. If, however, the contemporaneous objection rule is enforced by applying

 plain error review, the claim is barred from merits review in federal habeas.

        In addition to asserting the Fourth District did not enforce the contemporaneous objection

 rule, Petitioner asserts the ruling is not “independent” of federal law as required by the third branch

 of the Maupin analysis (Reply/Traverse, ECF No. 13, PageID 995, relying on Knuckles v. Rogers,

 983 F.2d 1067 (table)(6th Cir. 1993)). That is an accurate reading of Knuckles, but the Magistrate

 Judge notes it is an unpublished decision and in Stallings v. Burt, 772 Fed. Appx. 296 (6th Cir.

 2019), the Court noted that holding had been repeatedly rejected. Id. at *299 citing, inter alia,

 Wogenstahl, supra. Nor does the “plain statement” rule of Michigan v. Long, 463 U.S. 1032 (1963),

 save this claim from procedural default. See Blevins, supra, at ¶ 28. Ground for Relief One is in fact

 procedurally defaulted.

        Should the Court find procedural default, Blevins urges us to go further and find it is excused

 by his trial attorney’s failure to object (Reply/Traverse, ECF No. 13, PageID 996-98). Ineffective

 assistance of trial counsel can constitute cause to excuse a procedural default. Murray v. Carrier, 477

 U.S. 478, 494-95 (1986). However, the claim of ineffective assistance of trial counsel must first

 be submitted to the state courts and properly exhausted like any other constitutional claim.

 Edwards v. Carpenter, 529 U.S. 446 (2000). As Petitioner notes he did make that claim to the

 Fourth District Court of Appeals and brings it forward as his Third Ground for Relief. That claim

                                                   12
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 13 of 40 PAGEID #: 1022




 is analyzed below. Based on that analysis, Petitioner has not shown excusing cause and prejudice

 and his First Ground for Relief should be dismissed as procedurally defaulted.

        In the alternative, should the Court reach the merits, the First Ground for Relief should be

 dismissed on that basis as well.

        As noted above, the Fourth District analyzed the merits of the Second Assignment of Error

 on a plain error basis. While such an analysis does not waive any procedural default, the resulting

 merits analysis is still entitled to deference under 28 U.S.C. § 2254(d)(1). Fleming v. Metrish, 556

 F.3d 520, 532 (6th Cir. 2009); Kittka v. Franks, 539 Fed. Appx. 668, 672 (6th Cir. 2013); Bond v.

 McQuiggan, 506 Fed. Appx. 493, 498 n. 2 (6th Cir. 2013); Stojetz v. Ishee, 2014 U.S. Dist. LEXIS

 137501 *231 (S.D. Ohio Sept. 24, 2014)(Frost, D.J.). “Fleming makes clear as day that a state

 court’s plain-error review of an issue may receive AEDPA deference when the state court

 addresses the merits of the federal claim.” Frazier v. Jenkins, 770 F.3d 485 (6th Cir. 2014)(Sutton,

 J. concurring).

        The Fourth District addressed Blevins’ Sixth and Fourteenth Amendment claims and held

 he was not entitled to any jury instruction on voluntary manslaughter because there was

 insufficient record evidence to support such a finding. Blevins, supra, ¶¶ 33-36.

        Petitioner asserts this was an unreasonable determination of the facts based on the evidence

 of record and thus is not entitled to deference under 28 U.S.C. § 2254(d)(2)(Reply/Traverse, ECF

 No. 13, PageID 998). He does not assert that the Fourth District inaccurately summarized

 Petitioner’s testimony, but argues there was more evidence to support a voluntary manslaughter

 conviction:

                   Dr. Ellis testified that in his opinion ten or eleven shots were fired.




                                                     13
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 14 of 40 PAGEID #: 1023




                   Special Agent Todd Fortner testified that the condition of the
                   apartment showed obvious signs of a struggle…He testified that it
                   was easy to conclude that whoever had the gun emptied it.

                   Dwight Haddox testified that…the day after the murder…while in
                   the car with [Petitioner]…[he] made a lout outburst, almost a cry,
                   and stated he had killed Sammy.

                   Detective Phil Roar…testified that he examined cell phones and
                   phone records…He testified to a series of text messages between
                   [Petitioner] and the victim leading up to the day of the murder which
                   suggested a disagreement was beginning to develop...”

                   Appellant’s main theory at trial seemed to be that he was justified in
                   killing the victim, either based upon a theory of provocation or self-
                   defense…He stated he advised [the victim] that he had the $700.00,
                   but that the victim began arguing with him. He stated they began
                   cussing at one another and that the victim pushed him down to the
                   ground…He testified that the victim began to reach for a gun…”


 (Reply/Traverse, ECF No. 13, PageID 999, quoting selectively from Blevins, supra, ¶¶ 9-14). In

 addition to the quoted testimony, there is other testimony indicating whatever happened between the

 victim and Petitioner was not the result of sudden rage or passion, particularly Blevins’ having sent a

 photo of the murder weapon through Facebook Messenger with the comment that he had some “b.s.”

 to take care of. Id. at ¶ 12. Taken together, this testimony supports the inference that there was a

 dispute between Blevins and the victim which was building up over some period of time and which in

 Blevins’ mind required addressing with a semi-automatic weapon. Blevins’ own testimony about his

 state of mind was that he was fearful of being shot by the victim unless he shot first, a state of mind

 consistent with self-defense1. Given that state of the record, the Magistrate Judge cannot say the Fourth

 District’s determination of fact was unreasonable, based on the evidence.                        Because the fact

 determination was not unreasonable, it is entitled to deference under § 2254(d)(2). And it is a question

 of Ohio law how much evidence is necessary to raise for jury consideration a provocation defense.


 1
  Petitioner notes that the defense theories of self-defense and provocation can be jointly raised (Reply/Traverse, ECF
 No. 13, PageID 999). But the states of mind of fear and sudden rage are distinguishable.

                                                          14
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 15 of 40 PAGEID #: 1024




        Because the Fourth District decided Blevins was not entitled to a voluntary manslaughter

 instruction under Ohio law and the evidence as presented, it did not reach the underlying question of

 whether this Assignment of Error presented a constitutional claim at all. Respondent argues it does

 not, i.e., that Ground One is not cognizable in habeas (Return, ECF No. 9, PageID 946-48). Petitioner

 does not respond to this argument as it applies to Ground One.

        The State conceded on appeal that the voluntary manslaughter instruction given misstated Ohio

 law. In order for habeas relief to be warranted on the basis of incorrect jury instructions, a

 petitioner must show more than that the instructions are undesirable, erroneous, or universally

 condemned; taken as a whole they must be so infirm that they rendered the entire trial

 fundamentally unfair. Waddington v. Sarausad, 555 U.S. 179, 192-94 (2009); Henderson v. Kibbe,

 431 U.S. 145 (1977). The only question for a habeas court to consider is "whether the ailing

 instruction by itself so infected the entire trial that the resulting conviction violates due process."

 Estelle v. McGuire, 502 U.S. 62 (1991), quoting Cupp v. Naughten, 414 U.S. 141 (1973). The

 category of infractions that violate fundamental fairness is very narrow. Levingston v. Warden,

 891 F.3d 251 (6th Cir. 2018); Byrd v. Collins, 209 F.3d 486 (6th Cir. 2000), citing Dowling v.

 United States, 493 U.S. 342, 352 (1990), Keahey v. Marquis, 978 F.3d 474, 478 (6th Cir. 2020),

 petition for certiorari pending in Sup. Ct. Case No. 20-1298. Petitioner points to no Supreme Court

 precedent holding an instruction of the variety given here violates fundamental fairness. In general

 there is no constitutional requirement to instruct on lesser-included offense in non-capital cases.

 McMullan v. Booker, 761 F.3d 662, 667 (6th Cir. 2014). The same logic should apply to lesser

 degree offenses such as voluntary manslaughter in an aggravated murder case.

        In sum, the First Ground for Relief should be dismissed as procedurally defaulted and

 because it fails on the merits.



                                                   15
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 16 of 40 PAGEID #: 1025




 Ground Two: Erroneous Answer to Jury Questions



        In his Second Ground for Relief, Petitioner avers that the jury asked a question during

 deliberations and the trial judge repeated the error from Ground One in his response.

        Blevins presented this claim to the Fourth District as part of his Fourth Assignment of Error

 and that court decided the claim as follows:


                {¶42} In his fourth assignment of error, Appellant contends the trial
                court's incorrect, incomplete, and confusing responses to the jury's
                questions amounted to an abuse of discretion and deprived him of
                his right to a fundamentally fair trial and reliable jury verdict. More
                specifically, Appellant argues the trial court abused its discretion in
                providing answers to questions posed by the jury during
                deliberations regarding (1) the voluntary manslaughter instruction;
                and (2) a request for a copy of the transcript containing a portion of
                Dwight Haddox's testimony. Appellant further argues the second
                question posed by the jury stemmed from a misleading argument
                made by the prosecutor during closing arguments, which Appellant
                contends rose to the level of prosecutorial misconduct. The State
                responds by arguing that the trial court did not abuse its discretion
                in answering the jury's questions in the manner that it did, and that
                any error in the statements made by the prosecutor did not rise to the
                level of prosecutorial misconduct.

                {¶43} As recently observed by the Third District Court of Appeals
                in State v. Robinson, 3rd Dist. Hancock No. 5-16-13, 2017-Ohio-
                2703, 2017 WL 1842895, ¶17:
                     “ ‘When a jury during its deliberation requests
                     “clarification of instructions previously given, a trial court
                     has discretion to determine its response to that request.” ’
                     State v. Juntunen, 10th Dist. Franklin Nos. 09AP–1108 and
                     09AP-1109, 2010-Ohio-5625 [2010 WL 4681888], ¶19,
                     quoting State v. Carter, 72 Ohio St.3d 545 [651 N.E.2d
                     965] (1995), paragraph one of the syllabus. ‘A reversal of
                     a conviction based upon a trial court's response to such a
                     request requires a showing that the trial court abused its
                     discretion.’ State v. Castile, 10th Dist. Franklin No. 13AP-
                     10, 2014-Ohio-1918 [2014 WL 1851942], ¶23, citing
                     Carter at 553 [651 N.E.2d 965] and State v. Young, 10th
                     Dist. Franklin No. 04AP-797, 2005-Ohio-5489 [2005 WL

                                                  16
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 17 of 40 PAGEID #: 1026




                 2650010], ¶35. An abuse of discretion implies that the trial
                 court acted unreasonably, arbitrarily, or unconscionably.
                 State v. Adams, 62 Ohio St.2d 151, 157 [404 N.E.2d 144]
                 (1980).”

             The Robinson court further explained that:

                 “ ‘A trial court's response to a jury's question “when viewed
                 in its entirety, must constitute a correct statement of the law
                 and be consistent with or properly supplement the jury
                 instructions that have already been given.” ’ Juntunen at
                 ¶19, quoting State v. Preston–Glenn, 10th Dist. Franklin
                 No. 09AP-92, 2009-Ohio-6771 [2009 WL 4936374], ¶28.
                 ‘ “An appellate court will only find reversible error where
                 a jury instruction has, in effect, misled the jury.” ’ Id.,
                 quoting State v. Hull, 7th Dist. Mahoning No. 04 MA 2,
                 2005-Ohio-1659 [2005 WL 775885], ¶45, citing Sharp v.
                 Norfolk & W. Ry. Co., 72 Ohio St.3d 307, 312 [649 N.E.2d
                 1219] (1995), and citing Carter at 553 [651 N.E.2d 965].”

             {¶44} Appellant first contends the trial court abused its discretion
             responding to the jury's request for a clarification on the aggravated
             murder, murder and voluntary manslaughter instructions. The trial
             transcript includes the handwritten notes from the jury containing
             questions for the trial court. The first question asked by the jury
             contained two parts and stated as follows:

                 “1. If found not guilty on Aggravated Murder Count 1, do
                 we continue to counts 2-4 and Involuntary Manslaughter or
                 just stop at counts 1-4?

                 2. If found not guilty on count one, do counts 2-4 still
                 apply?”

             The trial court provided the following response to those questions:
             “First proceed through counts 1-4. Then, read the Involuntary
             Manslaughter instructions on the Involuntary Manslaughter verdict
             form and use those as a guide to decide if Involuntary Manslaughter
             should be considered.”

             {¶45} Appellant argues the question posed by the jury indicated “the
             juror's confusion over its authority to consider mitigating
             circumstances as laid out in voluntary manslaughter.” Appellant
             further argues the answer provided by the trial court “contributed to
             the confusion and was, therefore, prejudicial error.” However, as we
             explained in our analysis of Appellant's second assignment of error,

                                               17
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 18 of 40 PAGEID #: 1027




                 even assuming the trial court erred in instructing the jury on
                 voluntary manslaughter, because Appellant was not entitled to an
                 instruction on voluntary manslaughter we found no prejudice and
                 therefore determined the error was harmless. The same reasoning
                 applies to this argument. Because Appellant was not entitled to an
                 instruction on voluntary manslaughter, it cannot be argued that any
                 error in the original instruction or in the trial court's answer to the
                 jury's question was prejudicial. Thus, the error does not constitute
                 reversible error.

 State v. Blevins, supra.

         Respondent asserts Ground Two is not cognizable in habeas corpus and, alternatively, that

 it is procedurally defaulted on the same basis as Ground One, lack of contemporaneous objection.

 The Magistrate Judge agrees that this claim is procedurally defaulted for lack of a

 contemporaneous objection, a rule the Fourth District enforced. The fact that the State conceded

 that the voluntary manslaughter instruction was erroneous as a matter of state law does not mean

 the conviction is unconstitutional. First of all the Fourth District reasonably determined, as a

 matter of both fact and Ohio law, that Blevins was not entitled to any voluntary manslaughter

 instruction. Second, an error in the statement of state law on a lesser offense does not rise to the

 level of a federal constitutional violation.

         Ground Two should be dismissed as procedurally defaulted and without merit.




 Ground Three: Ineffective Assistance of Trial Counsel


         In his Third Ground for Relief, Petitioner asserts he received ineffective assistance of trial

 counsel in six different ways. Blevins presented this claim as his Fifth Assignment of Error on

 direct appeal and the Fourth District overruled it, writing:




                                                   18
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 19 of 40 PAGEID #: 1028




             {¶54} In his fifth assignment of error, Appellant contends he was
             denied his constitutional right to the effective assistance of counsel
             due to the combined prejudicial impact of instances of deficient
             performance. Thus, Appellant essentially contends that cumulative
             errors by defense counsel affected the outcome of his trial. The State
             contends there is no evidence that but for the alleged deficiencies of
             defense counsel the trial would have had a different outcome, in
             light of the significant amount of other evidence which led to the
             conclusion Appellant was guilty of the indicted offenses.

             {¶55} To prevail on a claim of ineffective assistance of counsel, a
             criminal appellant must establish (1) deficient performance by
             counsel, i.e., performance falling below an objective standard of
             reasonable representation, and (2) prejudice, i.e., a reasonable
             probability that, but for counsel's errors, the result of the proceeding
             would have been different. State v. Short, 129 Ohio St.3d 360, 2011-
             Ohio-3641, 952 N.E.2d 1121, ¶113; Strickland v. Washington, 466
             U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v.
             Knauff, 4th Dist. Adams No. 13CA976, 2014-Ohio-308, 2014 WL
             346691, ¶23. In Ohio a properly licensed attorney is presumed
             competent. State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679,
             860 N.E.2d 77, ¶62. Thus, in reviewing a claim of ineffective
             assistance of counsel, we must indulge in “a strong presumption that
             counsel's conduct falls within the wide range of reasonable
             professional assistance; that is, the defendant must overcome the
             presumption that, under the circumstances, the challenged action
             ‘might be considered sound trial strategy.’ ” Strickland at 697, 104
             S.Ct. 2052. Failure to satisfy either part of the test is fatal to the
             claim. Id.; State v. Bradley, 42 Ohio St.3d 136, 143, 538 N.E.2d 373
             (1989).

             {¶56} Appellant alleges five instances of ineffective assistance by
             his trial counsel as follows:

                 “1. Defense counsel's inept cross-examination of the lead
                 detective resulted in the jury learning about Blevin's post-
                 arrest exercise of his privilege against self-incrimination.”
                 “2. Defense counsel's inept cross-examination of the lead
                 detective regarding his theory of the case resulted in the
                 jury hearing his opinion that Blevins is guilty of murder.”

                 “3. Defense counsel failed to object to blatantly
                 inadmissible ‘other acts’ testimony that portrayed Blevins
                 as an individual having a propensity for violence involving
                 the use of firearms.”



                                               19
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 20 of 40 PAGEID #: 1029




                 “4. Defense counsel failed to effectively impeach Dwight
                 Haddox's testimony regarding his recollection of
                 statements relating to the shooting, failed to object to the
                 prosecutor's misrepresentation of his testimony, and failed
                 to object to the trial judge's inadequate response to the
                 jury's questions regarding the testimony.”

                 “5. Defense counsel failed to object to a defective
                 voluntary manslaughter instructions [sic] and to the judge's
                 erroneous response to the jury's questions expressing
                 confusion regarding the instructions.”

             {¶57} Appellant's first and second allegations of ineffective
             assistance both claim that his trial counsel ineptly cross-examined
             Detective Jeffery George. First, Appellant argues his trial counsel's
             inept cross examination of Detective George led to the jury learning
             about his post-arrest exercise of his privilege against self-
             incrimination. A review of the record reveals the following
             exchange during trial between defense counsel and the detective:

                 “Q: Were you aware of the fact that my client went to Bret
                 Taylor's immediately after this murder?
                 A: I was not aware of that. No.
                 Q: You weren't aware of that until today?
                 A: Today is the first I heard that your client – your client
                 nor Bret Taylor would not speak with me.
                 Q: Okay. So Bret wouldn't cooperate?
                 A: No. He asked for a lawyer.”
                 Another exchange took place during later cross-
                 examination as follows:
                 “Q: Were you present when Mr. Blevins was arrested?
                 A: Yes, I was.
                 Q: And what was he wearing?
                 A: I don't remember.
                 Q: He wasn't wearing red basketball shorts, was he?
                 A: No.
                 Q: So do you have an explanation of how a guy that wears
                 red basketball shorts – when did you arrest him?
                 A: It was like a week later after the murder.
                 Q: After the murder, a week?
                 A: Yea. Approximately a couple days to a week.
                 Q: All right. Do you know where my client went?
                 A: No. Again, your client wouldn't speak with me.
                 Q: Well, I understand that. But in the end here you've never
                 investigated where Mr. Blevins ended up within an hour or
                 so after the shooting?

                                              20
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 21 of 40 PAGEID #: 1030




                 A: Right after the shooting, no. All I know is he had went
                 [sic] to McArthur after that.
                 Q: Well that's the point I'm making. Do you have any
                 indication that my client left the Arnett apartment driving
                 Bret – do you know if Bret Taylor's car was there?
                 A: That I do not know.”

             Thus, two different times, in response to two different questions, the
             detective referenced the fact that Appellant would not speak with
             him, and thus had exercised his constitutional right against self-
             incrimination.

             {¶58} Appellant concedes that the detective's answers were not
             responsive to the questions asked by counsel, but he argues the
             open-ended manner in which counsel framed his questions allowed
             the detective to slip his post-arrest silence into his answers.
             Appellant cites this Court's prior reasoning in State v. Harper, 4th
             Dist. Vinton No. 11CA684, 2012-Ohio-4527, 2012 WL 4482985,
             for the proposition that an attorney's failure to take measures to
             prevent the jury form [sic] hearing testimony regarding his client's
             post-arrest silence may constitute deficient performance. We noted
             in Harper as follows at ¶16:

                 “ ‘An accused who asserts his Fifth Amendment right to
                 silence should not have the assertion of that constitutional
                 right used against him.’ State v. Treesh, 90 Ohio St.3d 460,
                 479, 739 N.E.2d 749 (2001), citing Doyle v. Ohio, 426 U.S.
                 610, 96 S.Ct. 2240, 49 L.Ed.2d 91 (1976). ‘[E]vidence
                 introduced by the state during its case in chief regarding
                 the defendant's exercise of his right to remain silent during
                 interrogation violates the Due Process Clause of both the
                 state and federal constitutions.’ State v. Perez, 3d Dist. No.
                 4-03-49, 2004-Ohio-4007 [2004 WL 1717654], ¶10, citing
                 [State v.] Leach, 102 Ohio St.3d 135, 2004-Ohio-2147, 807
                 N.E.2d 335, at ¶16–18. ‘This rule enforces one of the
                 underlying policies of the Fifth Amendment, which is to
                 avoid having the jury assume that a defendant's silence
                 equates with guilt.’ Id., citing Leach [102 Ohio St.3d 135],
                 2004-Ohio-2147 [807 N.E.2d 335], at ¶30; Murphy v.
                 Waterfront Comm. of New York Harbor, 378 U.S. 52, 55,
                 84 S.Ct. 1594, 12 L.Ed.2d 678 (1964).”

             {¶59} Harper involved an allegation that defense counsel failed to
             object to repeated instances of the State eliciting testimony that the
             defendant had invoked his right against self-incrimination. Id. at
             ¶28. Here, however, it was not the State that elicited the problematic

                                              21
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 22 of 40 PAGEID #: 1031




             testimony, it was defense counsel while cross-examining the State's
             witness. Further, the case at bar does not involve a situation where
             the State was attempting to use Appellant's silence against him. As
             noted by Appellant in his brief, the detective's answers were not
             responsive to the question asked by defense counsel. Moreover,
             Harper involved repeated instances of the State drawing the juror's
             attention to the defendant's post-arrest silence, constitutional
             violations which this Court stated “pervaded the entire trial.” Id. at
             ¶33. Here, there were two quick references to Appellant's post-arrest
             silence that were unintentionally elicited during cross-examination,
             which can hardly be described as pervading the entire trial. Thus,
             we cannot conclude, based upon the facts before us, that defense
             counsel should have anticipated the detective's answer to the
             question would have included a reference to Appellant's post-arrest
             silence. As such, Appellant has not demonstrated deficient
             performance by his counsel in this regard and, as a result, we find
             no merit to this portion of Appellant's argument.

             {¶60} Second, Appellant argues his trial counsel's inept cross
             examination of Detective George regarding his theory of the case
             resulted in the jury hearing his opinion that Appellant was guilty of
             murder. A review of the trial transcript reveals the following
             exchange during defense counsel's cross examination of Detective
             George:

                 “Q: All right. Now, let's go through the stage of the
                 proceeding here. So you determined that prolifically [sic]
                 what the relationship was between Sammy Nicholson,
                 Darrell Arnett, Chloe, my client, so you understand those
                 people were involved?
                 A: Yes.
                 Q: All right. Now, what's your theory of what happened
                 here?
                 A: Honestly, my theory, I believe your client committed
                 the murder of Sammy Nicholson.
                 Q: Well, tell me what your theory is, why he was there?
                 A: I have no reason. Possibly the drugs that everybody
                 talked about.
                 Q: Well, were you aware of the fact that there was [sic]
                 mutual threats:
                 A: Briefly I might have heard that.”

             {¶61} The State contends that defense counsel was attempting to
             elicit testimony from the detective indicating the condition of the
             apartment showed signs of a struggle, which would lend support to
             Appellant's self-defense argument. As such, the State argues defense

                                              22
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 23 of 40 PAGEID #: 1032




             counsel's question falls within the gambit of trial strategy. However,
             we tend to agree with Appellant's argument that “[t]here can be no
             conceivable strategic reason for a defense attorney to ask the lead
             detective in a homicide investigation an open-ended question that
             invites, or even encourages, the witness to offer a damaging opinion
             regarding the defendant's guilt.” Thus, we agree with Appellant's
             argument that this action constituted deficient performance by trial
             counsel.

             {¶62} Despite this finding, based upon the record before us we find
             no prejudice within the meaning of the Strickland test because the
             result of the trial would have been no different. Here, Appellant's
             only arguments on appeal regarding his culpability for the charged
             crimes are 1) he did not act with prior calculation and design; and 2)
             although he killed the victim, he did so as a result of provocation or
             in self-defense. As we have referenced multiple times herein,
             Appellant was not entitled a voluntary manslaughter instruction.
             Thus, his only viable theory at trial was one of self-defense, which
             is an affirmative defense. An affirmative defense does not negate the
             legal adequacy of the state's proof for purposes of submitting it to
             the jury. An affirmative defense involves an excuse or justification
             for doing an otherwise illegal act. See R.C. 2901.05(C)(2). It does
             not deny the existence of the act; it simply provides a legal
             justification for it. Thus, eliciting the detective's theory of the case
             did not place any testimony before the jury Appellant had not
             already conceded. Accordingly, Appellant cannot demonstrate
             prejudice as a result of counsel's actions and we therefore find no
             merit to this portion of his argument.

             {¶63} Appellant's third allegation of ineffective assistance of
             counsel argues defense counsel failed to object to blatantly
             inadmissible “other acts” testimony that portrayed him as an
             individual having a propensity for violence involving the use of
             firearms. More specifically, Appellant argues that defense counsel
             failed to object to testimony from Chloe Brady indicating she
             stopped living with Appellant because she “overheard him behind a
             closed door and he said he was going to put a bullet in [her] head.”
             The State does not respond to this allegation of ineffective assistance
             of counsel in its appellate brief.

             {¶64} Again, Appellant admitted at trial that he went to the victim's
             house armed with a loaded gun and shot the victim multiple times.
             Further, he does not dispute that he caused the victim's death, but
             only that he acted in self-defense. The State introduced evidence that
             the victim died from multiple gun shot wounds. Additionally, expert
             testimony indicated several of the gunshot wounds were sustained

                                               23
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 24 of 40 PAGEID #: 1033




             while the victim was in a defensive position with his arms up trying
             to shield himself, and in a downward trajectory, contrary to
             Appellant's argument that he shot the victim after the victim
             knocked him to the floor. Other evidence demonstrated all of the
             bullet holes and recovered bullets were on the side of the room
             where the victim was found deceased, and none were found
             anywhere else, indicating the victim did not shoot first or shoot
             back. Finally, Appellant admitted he sent a message stating he
             needed to “take care of some b.s” along with a photo of his gun to a
             friend, thus demonstrating a propensity for violence by his own
             actions and testimony. In light of the foregoing, even assuming there
             was no sound trial strategy that permitted defense counsel's failure
             to object, and to instead to ask further questions about Appellant's
             alleged statements on cross examination, Appellant cannot
             demonstrate the result of the trial would have been different.
             Therefore, he cannot establish ineffective assistance of counsel in
             this regard and we find no merit to this portion of his argument.

             {¶65} Appellant's fourth allegation of ineffective assistance of
             counsel claims trial counsel 1) failed to effectively impeach Dwight
             Haddox's testimony regarding his recollection of statements relating
             to the shooting; 2) failed to object to the prosecutor's
             misrepresentation of his testimony; and 3) failed to object to the trial
             judge's inadequate response to the jury's question.

             Appellant first argues that trial counsel was ineffective for failing to
             effectively impeach Dwight Haddox in response to the following
             testimony:

                 “Q: Did he [Appellant] tell you anything about pulling the
                 trigger?
                 A: Something I heard, I don't know the exact words, but
                 something about emptied the gun.”
                 Q: Did he tell you anything about being on the run?
                 A: I kind of figured after that that he was on the run. I didn't
                 know. I mean like I said, after all that, and I was by myself,
                 like I say, after it all happened, then it sinks in and started
                 thinking about everything and I thought well, I think that I
                 better go to the Sheriff's station.”

             Appellant argues his trial counsel admitted in a motion for new trial
             that had he heard the statement by Haddox about the gun being
             emptied that he would have objected and then impeached the
             witness with a recording of his police interview and also called
             Appellant's mother to testify to contradict Haddox. Appellant points
             to the affidavit of Appellant's mother that was attached in support of

                                               24
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 25 of 40 PAGEID #: 1034




             the motion for new trial, in which Mrs. Blevins avers that she and
             Haddox had a falling out and that he made threats that her son would
             “[go] down.”

             {¶66} Considering Appellant's trial counsel represented to the trial
             court that his failure to object was not trial strategy, and that he
             would have objected to Haddox's testimony had he heard it, we
             conclude Appellant has demonstrated deficient performance by his
             trial counsel. However, in light of the fact that Appellant admitted
             to shooting the victim multiple times, as well as testimony from
             Special Agent Todd Fortner that when Appellant's gun was found it
             was kicked back and open, indicating the gun was “completely
             expended,” we cannot conclude trial counsel's failure to object to
             Haddox's testimony affected the outcome of the trial. Thus, because
             Appellant cannot demonstrate prejudice, he has failed to
             demonstrate ineffective assistance of counsel.

             {¶67} Turning our attention now to Appellant's second and third
             claims, which allege trial counsel failed to make proper objections,
             we observe that “[a] trial counsel's failure to object is generally
             viewed as trial strategy and does not establish ineffective
             assistance.” State v. Teets, 4th Dist. Pickaway No. 16CA3, 2017-
             Ohio-7372, 2017 WL 3726782, ¶71; citing State v. Roby, 3rd Dist.
             Putnam No. 12-09-09, 2010-Ohio-1498, 2010 WL 1266832, ¶44
             (additional internal citations omitted). Appellant notes that in a post-
             trial motion for new trial filed by Appellant's trial counsel, counsel
             stated the failure to object here was not trial strategy. Trial counsel
             instead attributed his failure to object to “physical inattention.”
             However, we have already determined under Appellant's fourth
             assignment of error that the prosecutor's reference to Haddox's
             statement during closing arguments was generally consistent with
             Haddox's testimony and was not a gross exaggeration or
             misrepresentation. We also determined under Appellant's fourth
             assignment of error that the trial court did not plainly err or abuse its
             discretion in responding to the jury's request for a transcript of
             Haddox's trial testimony with a denial and an instruction that the
             jury must rely on its collective memories regarding the testimony.
             Thus, assuming arguendo Appellant has demonstrated deficient
             performance, we cannot conclude he has demonstrated he has
             suffered any prejudice as a result. Thus, we find no merit to this
             portion of Appellant's argument.

             {¶68} Finally, in light of our determination that Appellant was not
             entitled to a jury instruction on voluntary manslaughter, we
             summarily reject Appellant's fifth claim of ineffective of counsel,



                                                25
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 26 of 40 PAGEID #: 1035




                which alleges trial counsel was ineffective based upon his failure to
                object to defective voluntary manslaughter instructions.

                {¶69} Under the cumulative-error doctrine, “a conviction will be
                reversed where the cumulative effect of errors in a trial deprives a
                defendant of the constitutional right to a fair trial even though each
                of numerous instances of trial court error does not individually
                constitute cause for reversal.” State v. Garner, 74 Ohio St.3d 49, 64,
                656 N.E.2d 623 (1995); citing State v. DeMarco, 31 Ohio St.3d 191,
                509 N.E.2d 1256 (1987), paragraph two of the syllabus; State v.
                Ruble, 2017-Ohio-7259, 96 N.E.3d 792, ¶75 (4th Dist.). “Before *57
                we consider whether ‘cumulative errors’ are present, we must first
                find that the trial court committed multiple errors.” State v. Smith,
                2016-Ohio-5062, 70 N.E.3d 150, ¶106 (4th Dist.); citing State v.
                Harrington, 4th Dist. Scioto No. 05CA3038, 2006-Ohio-4388, 2006
                WL 2457218, ¶57. The cumulative error doctrine does not apply
                where the defendant “cannot point to ‘multiple instances of harmless
                error.’ ” See State v. Mammone, 139 Ohio St.3d 467, 2014-Ohio-
                1942, 13 N.E.3d 1051, ¶148 (2014) (“And to the extent that
                Mammone more broadly invokes the doctrine of cumulative error,
                that doctrine does not apply because he cannot point to ‘multiple
                instances of harmless error.’ ” State v. Garner, 74 Ohio St.3d 49, 64,
                656 N.E.2d 623 (1995).). Based upon our analysis of the arguments
                raised under this assignment of error, we conclude the doctrine of
                cumulative error does not apply here. Accordingly, Appellant's fifth
                assignment of error is overruled.

 State v. Blevins, supra.

        Respondent concedes this Ground for Relief has been preserved for merits review, but

 argues this Court should defer to the Fourth District’s decision as a not unreasonable application

 of Strickland v. Washington, 466 U.S. 668 (1984).

        As to the first two asserted deficiencies in counsel’s performance, Blevins incorporates his

 argument as to the first two grounds for relief (Reply/Traverse, ECF No. 13, PageID 1002). As to

 eliciting testimony showing Blevins invoked his Fifth Amendment privilege post-arrest, he argues

 “conduct that would be unlawful and constitutionally violative if committed by a prosecutor must

 constitute deficient performance if committed by defense counsel.” Id. at PageID 1003,

 emphasizing the importance of Blevins’ credibility to the outcome. As to allowing a detective to

                                                 26
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 27 of 40 PAGEID #: 1036




 give opinion evidence, Blevins rejects the Fourth District’s conclusion that this did not allow any

 damaging information to be heard by the jury. He argues that he presented sufficient evidence to

 show he acted in a sudden fit of passion or rage sufficient to reduce the offense to voluntary

 manslaughter. Id. at PageID 1005. He continues

                Moreover, even if self-defense was Petitioner’s only viable theory,
                that defense was an independent matter from the essential elements
                of the charged offenses. Thus, the Fourth District’s decision—that
                trial counsel’s solicitation of testimony concerning Petitioner’s guilt
                did not result in prejudice—was contrary to clearly established
                federal law and Petitioner is therefore entitled to federal relief.

 Id.

        Finally, as to trial counsel’s failure to impeach Dwight Haddox and to object to the

 prosecutor’s mischaracterization of that testimony in closing, Blevins argues “[t]hese failures

 allowed the jury to consider inaccurate and uncontested mischaracterizations of Petitioner’s

 statements and violated his right to a fair trial.” Id. at PageID 1006.

        The governing standard for ineffective assistance of counsel is found in Strickland v.

 Washington, 466 U.S. 668 (1984):

                A convicted defendant's claim that counsel's assistance was so
                defective as to require reversal of a conviction or death sentence has
                two components. First, the defendant must show that counsel's
                performance was deficient. This requires showing that counsel was
                not functioning as the "counsel" guaranteed the defendant by the
                Sixth Amendment. Second, the defendant must show that the
                deficient performance prejudiced the defense. This requires
                showing that counsel's errors were so serious as to deprive the
                defendant of a fair trial, a trial whose result is reliable. Unless a
                defendant makes both showings, it cannot be said that the conviction
                or death sentence resulted from a breakdown in the adversary
                process that renders the result unreliable.


 466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

 deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

                                                   27
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 28 of 40 PAGEID #: 1037




 Knowles v. Mirzayance, 556 U.S.111 (2009).

        With respect to the first prong of the Strickland test, the Supreme Court has commanded:

                Judicial scrutiny of counsel's performance must be highly
                deferential. . . . A fair assessment of attorney performance requires
                that every effort be made to eliminate the distorting effects of
                hindsight, to reconstruct the circumstances of counsel’s challenged
                conduct, and to evaluate the conduct from counsel’s perspective at
                the time. Because of the difficulties inherent in making the
                evaluation, a court must indulge a strong presumption that counsel's
                conduct falls within a wide range of reasonable professional
                assistance; that is, the defendant must overcome the presumption
                that, under the circumstances, the challenged action "might be
                considered sound trial strategy."


 466 U.S. at 689.

        As to the second prong, the Supreme Court held: “The defendant must show that there is a

 reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

 would have been different. A reasonable probability is a probability sufficient to overcome

 confidence in the outcome.” 466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168, 184

 (1986), citing Strickland, supra.; Wong v. Money, 142 F.3d 313, 319 (6th Cir. 1998), citing

 Strickland, supra; Blackburn v. Foltz, 828 F.2d 1177, 1180 (6th Cir. 1987), quoting Strickland,

 466 U.S. at 687. “The likelihood of a different result must be substantial, not just conceivable.”

 Storey v. Vasbinder, 657 F.3d 372, 379 (6th Cir. 2011), quoting Harrington v. Richter, 562 U.S.

 86, 111-12 (2011).

                In assessing prejudice under Strickland, the question is not whether
                a court can be certain counsel's performance had no effect on the
                outcome or whether it is possible a reasonable doubt might have
                been established if counsel acted differently. See Wong v.
                Belmontes, 558 U.S. 15, 27, 130 S. Ct. 383, 175 L. Ed. 2d 328
                (2009) (per curiam); Strickland, 466 U.S., at 693, 104 S. Ct. 2052,
                80 L. Ed. 2d 674. Instead, Strickland asks whether it is “reasonably
                likely” the result would have been different. Id., at 696, 104 S. Ct.
                2052, 80 L. Ed. 2d 674. This does not require a showing that

                                                 28
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 29 of 40 PAGEID #: 1038




                   counsel's actions “more likely than not altered the outcome,” but the
                   difference between Strickland's prejudice standard and a more-
                   probable-than-not standard is slight and matters “only in the rarest
                   case.” Id., at 693, 697, 104 S. Ct. 2052, 80 L. Ed. 2d 674. The
                   likelihood of a different result must be substantial, not just
                   conceivable. Id., at 693, 104 S. Ct. 2052, 80 L. Ed. 2d 674.

 Harrington v. Richter, 562 U.S. 86, 111-112 (2011).

          The Fourth District applied Strickland in evaluating Blevins’s Fifth Assignment of Error.

 Thus the question for this Court is whether that application was objectively reasonable. In

 reviewing ineffective assistance of trial counsel claims, we are commanded by the Supreme Court

 to be doubly deferential, first to the attorney’s judgment2, and then to the state courts’ evaluation

 of that judgment. Woods v. Etherton, 578 U.S. ___, 136 S. Ct. 1149 (2016); Burt v. Titlow, 571

 U.S. 12, 20 (2013); Cullen v. Pinholster, 563 U.S. 170, 190 (2011).

          Petitioner’s ineffective assistance of trial counsel claims are considered here in the order

 in which they are discussed in the Reply/Traverse.

          Failure to object to voluntary manslaughter instruction:

          The Fourth District reasonably determined there was no prejudice from failure to object

 because Blevins was not entitled to any voluntary manslaughter instruction.

          Eliciting Commentary Regarding Self-Incrimination:

          As Petitioner points out, the State may not elicit testimony that a defendant has invoked his

 or her right to remain silent. But in the two instances of such testimony complained of here, the

 testimony was volunteered by a State’s witness. The questions defense counsel asked would not

 naturally have elicited a comment about post-arrest silence and the volunteered remark that Blevins

 would not cooperate was very brief. It would almost certainly have called more attention to the



 2
   No deference is due, however, to those omissions that the trial attorney admitted in the motion for new trial were not
 the result of tactical decisions.

                                                           29
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 30 of 40 PAGEID #: 1039




 statements if defense counsel had sought to have its stricken because it was volunteered. Given

 the context, the Fourth’s District’s decision that it was not ineffective assistance of trial counsel to

 ask the questions in the form they were asked is not an unreasonable application of Strickland.

         Failure to Object to Opinion Testimony Regarding Petitioner’s Guilt.

         The Fourth District agreed with Petitioner that asking the lead detective his theory of the case

 was deficient performance, but it found no resulting prejudice. Petitioner cites the Fourth District as

 finding that, because Petitioner’s only viable trial strategy was self-defense, “’eliciting the detective’s

 theory of the case did not place any testimony before the jury [Petitioner] had not already conceded.’

 Id. Respectfully, the Fourth District’s decision was contrary to clearly established federal law and is

 therefore grounds for federal relief.” (Reply/Traverse, ECF No. 13, PageID 1004). With respect,

 Petitioner does not cite any United States Supreme Court precedent to the contrary. Id. at PageID

 1004-05. Because, as the Fourth District found, Petitioner did not submit sufficient evidence of sudden

 passion or rage sufficient to entitle him to a voluntary manslaughter instruction and he admitted

 shooting the victim, self-defense was his only viable defense.

         Failure to Impeach and Failure to Object to Mischaracterized Testimony.

         Trial counsel admitted in the motion for new trial that there was material with which he

 could have impeached Dwight Haddox, both a prior statement that apparently was at least

 somewhat inconsistent and a possible showing of bias by testimony from Blevins’ mother. As the

 Fourth District points out at ¶ 66 of its opinion, there was other testimony about the murder

 weapon’s having been fired multiple times, including an admission by Blevins and from a police

 officer that the weapon had been “emptied.” The Fourth District’s conclusion that Blevins was

 not prejudiced by this deficiency in counsel’s performance is not an unreasonable determination

 of the facts and is entitled to deference under 28 U.S.C. § 2254(d)(2).




                                                     30
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 31 of 40 PAGEID #: 1040




 Ground Four: Insufficient Evidence Regarding Prior Calculation and Design



        In his Fourth Ground for Relief, Petitioner asserts that there was insufficient evidence to

 convict him on the aggravated murder element of prior calculation and design. Blevins presented

 this claim as his First Assignment of Error on direct appeal and the Fourth District decided it as

 follows:

                {¶17} In his first assignment of error, Appellant contends his
                conviction for aggravated murder is not supported by sufficient
                evidence of “prior calculation and design” to satisfy the
                requirements of the due process clause of the Fourteenth
                Amendment to the United States Constitution. Appellant argues that
                the fact he armed himself with a gun for his own protection because
                he anticipated a possibility of violence does not equate to “a scheme
                designed to implement a calculated decision to kill[,]” and that the
                State failed to prove beyond a reasonable doubt this element of
                aggravated murder. The State contends the jury verdict, including
                the finding of prior calculation and design, was supported by the
                testimony introduced at trial.

                {¶18} A claim of insufficient evidence invokes a due process
                concern and raises the question whether the evidence is legally
                sufficient to support the verdict as a matter of law. State v.
                Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). When
                reviewing the sufficiency of the evidence, an appellate court's
                inquiry focuses primarily upon the adequacy of the evidence; that is,
                whether the evidence, if believed, reasonably could support a
                finding of guilt beyond a reasonable doubt. Thompkins, syllabus.
                The standard of review is whether, after viewing the probative
                evidence and inferences reasonably drawn therefrom in the light
                most favorable to the prosecution, any rational trier of fact could
                have found all the essential elements of the offense beyond a
                reasonable doubt. E.g., Jackson v. Virginia, 443 U.S. 307, 319, 99
                S.Ct. 2781, 61 L.Ed.2d 560 (1979); State v. Jenks, 61 Ohio St.3d
                259, 273, 574 N.E.2d 492 (1991). Furthermore, a reviewing court is
                not to assess “whether the state's evidence is to be believed, but
                whether, if believed, the evidence against a defendant would support
                a conviction.” Thompkins at 390, 678 N.E.2d 541.

                {¶19} Thus, when reviewing a sufficiency of the evidence claim, an
                appellate court must construe the evidence in a light most favorable

                                                 31
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 32 of 40 PAGEID #: 1041




             to the prosecution. E.g., State v. Hill, 75 Ohio St.3d 195, 205, 661
             N.E.2d 1068 (1996); State v. Grant, 67 Ohio St.3d 465, 477, 620
             N.E.2d 50 (1993). A reviewing court will not overturn a conviction
             on a sufficiency of the evidence claim unless reasonable minds
             could not reach the conclusion that the trier of fact did. State v.
             Tibbetts, 92 Ohio St.3d 146, 162, 749 N.E.2d 226 (2001); State v.
             Treesh, 90 Ohio St.3d 460, 484, 739 N.E.2d 749 (2001). Here, after
             our review of the record, we believe the State presented sufficient
             evidence to support the finding of prior calculation and design.

             {¶20} The jury convicted Appellant of aggravated murder in
             violation of R.C. 2923.01(A), which provides that “[n]o person shall
             purposely, and with prior calculation and design, cause the death of
             another * * *.” Appellant does not contest, under this assignment of
             error, that the State established that he purposely caused the death
             of the victim, Sammy Nicholson. Instead, he limits his argument to
             a claim that the State did not introduce sufficient evidence that he
             acted with prior calculation and design.

             {¶21} “The phrase ‘prior calculation and design’ by its own terms
             suggests advance reasoning to formulate the purpose to kill.
             Evidence of an act committed on the spur of the moment or after
             momentary consideration is not evidence of a premeditated decision
             or a studied consideration of the method and the means to cause a
             death.” State v. Walker, 150 Ohio St.3rd 409, 2016-Ohio-8295, 82
             N.E.2d 1124, ¶18; see also State v. Wilks, 154 Ohio St.3d 359, 2018-
             Ohio-1562, 114 N.E.3d 1092, ¶151. As this Court recently observed
             in State v. Phillips, 4th Dist. Scioto No. 18CA3832, 2018-Ohio-
             5432, 2018 WL 7016584, at ¶28, “[t]here are three factors courts
             generally consider to determine whether a defendant acted with
             prior calculation and design: (1) Did the accused and victim know
             each other, and if so, was that relationship strained? (2) Did the
             accused give thought or preparation to choosing the murder weapon
             or murder site? and (3) Was the act drawn out or an almost
             instantaneous eruption of events? Walker at ¶20. Although these
             factors provide guidelines, there is no bright-line test for prior
             calculation and design, and each case instead turns upon the
             particular evidence introduced at trial. Walker at ¶19; State v.
             McWay, 3d Dist. Allen No. 1-17-42, 2018-Ohio-3618, 2018 WL
             4293346, ¶16.

             {¶22} Here, regarding the first factor, the State presented evidence
             that established Appellant and the victim knew one another and had
             a “business relationship” to the extent they cooperated with one
             another in the illegal sale of drugs. Further, the State introduced
             evidence indicating their relationship had recently become strained

                                             32
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 33 of 40 PAGEID #: 1042




             because Appellant owed the victim $700.00 for drugs that were
             “fronted” to him to sell.

             {¶23} Regarding the second factor, the State introduced evidence in
             the form of a text message that included a photo of Appellant's gun
             (the gun used in the murder), along with a comment stating
             Appellant needed to go “take care of some b.s.” The evidence
             introduced at trial indicated Appellant sent this message from his
             phone to more than one individual the evening prior to the murder.
             The record further reveals that Appellant borrowed a vehicle to drive
             to the victim's residence at 5:00 in the morning, allegedly to pay him
             the money that was owed. However, instead of leaving the money
             in a grill outside the victim's apartment, as had been customary in
             the past, Appellant went into the victim's apartment with a loaded
             gun on his person. Additional evidence indicated an unspent bullet,
             of the same type used in the murder, was found in the vehicle
             Appellant drove, which supports an inference that he loaded the gun
             just prior to either driving to, or entering, the victim's residence.

             {¶24} Finally, with respect to the final factor which considers the
             duration of the events at issue, the State argued Appellant went to
             the victim's residence with a mission and that he walked in and shot
             the victim without a struggle. As such, the State argued the incident
             was an “instantaneous eruption of events” which, in the State's view,
             mitigated in favor of a finding of prior calculation and design.
             Appellant argued that there was a struggle and that he shot the victim
             in self-defense after the victim shoved him to the ground. Appellant
             further argues that the State's theory that the murder occurred as part
             of an “instantaneous eruption of events” mitigates against, rather
             than in favor of, a finding of prior calculation and design.

             {¶25} In truth, it cannot be discerned from the record whether this
             incident was a drawn-out struggle, or whether it was an
             instantaneous eruption of events. The crime scene certainly
             indicated a struggle had taken place, but that could have been a result
             of the struggle between Appellant and Darrell Arnett (the victim's
             roommate) after the victim was murdered. In any event the first two
             factors indicate Appellant planned to murder the victim, rather than
             simply go to his apartment in the middle of the night to pay him the
             money that was owed. As set forth above, the factors are only
             guidelines and there is no bright-line test. Based upon the evidence
             before it, we believe the jury could justifiably conclude that
             Appellant was determined to complete a specific course of action.
             Thus, the jury's aggravated murder conviction, including their
             finding of prior calculation and design, was supported by sufficient



                                               33
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 34 of 40 PAGEID #: 1043




                evidence. Accordingly, Appellant's first assignment of error is
                overruled.

 State v. Blevins, supra.

        An allegation that a verdict was entered upon insufficient evidence states a claim under the

 Due Process Clause of the Fourteenth Amendment to the United States Constitution. Jackson v.

 Virginia, 443 U.S. 307 (1979); In re Winship, 397 U.S. 358 (1970); Johnson v. Coyle, 200 F.3d

 987, 991 (6th Cir. 2000); Bagby v. Sowders, 894 F.2d 792, 794 (6th Cir. 1990)(en banc). In order

 for a conviction to be constitutionally sound, every element of the crime must be proved beyond a

 reasonable doubt. In re Winship, 397 U.S. at 364.

                [T]he relevant question is whether, after viewing the evidence in the
                light most favorable to the prosecution, any rational trier of fact
                could have found the essential elements of the crime beyond a
                reasonable doubt . . . . This familiar standard gives full play to the
                responsibility of the trier of fact fairly to resolve conflicts in the
                testimony, to weigh the evidence and to draw reasonable inferences
                from basic facts to ultimate facts.

 Jackson v. Virginia, 443 U.S. at 319; Smith v. Nagy, 962 F.3d 192, 205 (6th Cir. 2020) (quoting

 Jackson). This standard “must be applied with explicit reference to the substantive elements of the

 criminal offense as defined by state law.” Id. (quoting Jackson, 443 U.S. at 324). This rule was

 recognized in Ohio law at State v. Jenks, 61 Ohio St. 3d 259 (1991). Of course, it is state law

 which determines the elements of offenses; but once the state has adopted the elements, it must

 then prove each of them beyond a reasonable doubt. In re Winship, supra. A sufficiency challenge

 should be assessed against the elements of the crime, not against the elements set forth in an

 erroneous jury instruction. Musacchio v. United States, 577 U.S. 237 (2016).

        In cases such as Petitioner’s challenging the sufficiency of the evidence and filed after

 enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110

 Stat. 1214)(the “AEDPA”), two levels of deference to state decisions are required:

                                                 34
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 35 of 40 PAGEID #: 1044




                In an appeal from a denial of habeas relief, in which a petitioner
                challenges the constitutional sufficiency of the evidence used to
                convict him, we are thus bound by two layers of deference to groups
                who might view facts differently than we would. First, as in all
                sufficiency-of-the-evidence challenges, we must determine
                whether, viewing the trial testimony and exhibits in the light most
                favorable to the prosecution, any rational trier of fact could have
                found the essential elements of the crime beyond a reasonable doubt.
                See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L.
                Ed. 2d 560 (1979). In doing so, we do not reweigh the evidence, re-
                evaluate the credibility of witnesses, or substitute our judgment for
                that of the jury. See United States v. Hilliard, 11 F.3d 618, 620 (6th
                Cir. 1993). Thus, even though we might have not voted to convict a
                defendant had we participated in jury deliberations, we must uphold
                the jury verdict if any rational trier of fact could have found the
                defendant guilty after resolving all disputes in favor of the
                prosecution. Second, even were we to conclude that a rational trier
                of fact could not have found a petitioner guilty beyond a reasonable
                doubt, on habeas review, we must still defer to the state appellate
                court's sufficiency determination as long as it is not unreasonable.
                See 28 U.S.C. § 2254(d)(2).

 Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). In a sufficiency of the evidence habeas corpus

 case, deference should be given to the trier-of-fact's verdict under Jackson v. Virginia and then to

 the appellate court's consideration of that verdict, as commanded by AEDPA. Tucker v. Palmer,

 541 F.3d 652 (6th Cir. 2008); accord Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)(en banc);

 Parker v. Matthews, 567 U.S. 37, 43 (2012). Notably, “a court may sustain a conviction based

 upon nothing more than circumstantial evidence.” Stewart v. Wolfenbarger, 595 F.3d 647, 656

 (6th Cir. 2010).

                We have made clear that Jackson claims face a high bar in federal
                habeas proceedings because they are subject to two layers of judicial
                deference. First, on direct appeal, "it is the responsibility of the jury
                -- not the court -- to decide what conclusions should be drawn from
                evidence admitted at trial. A reviewing court may set aside the jury's
                verdict on the ground of insufficient evidence only if no rational trier
                of fact could have agreed with the jury." Cavazos v. Smith, 565 U.
                S. 1, ___, 132 S. Ct. 2, 181 L. Ed. 2d 311, 313 (2011) (per curiam).
                And second, on habeas review, "a federal court may not overturn a
                state court decision rejecting a sufficiency of the evidence challenge

                                                   35
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 36 of 40 PAGEID #: 1045




                     simply because the federal court disagrees with the state court. The
                     federal court instead may do so only if the state court decision was
                     'objectively unreasonable.'" Ibid. (quoting Renico v. Lett, 559 U. S.
                     ___, ___, 130 S. Ct. 1855, 176 L. Ed. 2d 678 (2010)).

 Coleman v. Johnson, 566 U.S. 650, 651, (2012)(per curiam); Parker v. Matthews, 567 U.S. 37, 43

 (2012) (per curiam). The federal courts do not make credibility determinations in reviewing

 sufficiency of the evidence claims. Brooks v. Tennessee, 626 F.3d 878, 887 (6th Cir. 2010).

 Thompson v. Skipper, 981 F.3d 476 (6th Cir.,2020). “To evaluate a sufficiency-of-the-evidence

 claim, we consider ‘whether, after viewing the evidence in the light most favorable to the

 prosecution, any rational trier of fact could have found the essential elements of the crime beyond

 a reasonable doubt.’ Smith v. Nagy, 962 F.3d 192, 205 (6th Cir. 2020) (quoting Jackson v. Virginia,

 443 U.S. 307, 319 (1979)). This standard “must be applied with explicit reference to the

 substantive elements of the criminal offense as defined by state law.” Id. (quoting Jackson, 443

 U.S. at 324).”

            Petitioner notes that the Fourth District relied on State v. Walker, 150 Ohio St. 3d 409

 (2016), for a listing of factors to be considered in determining the prior calculation and design

 element, to wit, (1) Did the accused and victim know each other, and if so, was that relationship

 strained? (2) Did the accused give thought or preparation to choosing the murder weapon or murder

 site? and (3) Was the act drawn out or an almost instantaneous eruption of events? Blevins at ¶ 21,

 citing Walker at ¶20. Petitioner concedes that Walker is relevant, but contends “the evidence

 adduced at trial clearly demonstrated that the shooting was the direct result of a sudden affray

 rather than a product [of] prior calculation and design.” This supposedly clear demonstration

 ignores all of Blevins’ preparations for a lethal encounter, starting with displaying the firearm to

 others and stating he was going to use it to take care of “some b.s.”3 There was plainly sufficient


 3
     Blevins’ self-serving testimony at trial that it was some other “b.s.” that required handling with a firearm is hardly

                                                             36
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 37 of 40 PAGEID #: 1046




 evidence for the jury to find prior calculation and design. Blevins’ Fourth Ground for Relief should

 therefore be dismissed on the merits.



 Ground Five: Exclusion from Critical Stage of Trial


           In his Fifth Ground for Relief, Petitioner argues he was excluded from the trial court’s

 formulation of answers to jury questions. Respondent concedes this claim is preserved for merits

 review.

           Blevins presented this claim as his Third Assignment of Error on direct appeal and the

 Fourth District decided it as follows:

                  {¶37} In his third assignment of error, Appellant contends that his
                  exclusion from the proceedings involving responses to the jury's
                  questions violated Crim.R. 43, which governs the presence of
                  defendants at every stage of the criminal proceedings and at trial,
                  with certain exceptions. He also contends he was deprived of his
                  constitutional right to be present for all critical stages of the
                  proceedings. “An accused has a fundamental right to be present at
                  all critical stages of his criminal trial.” State v. Hale, 119 Ohio St.3d
                  118, 2008-Ohio-3426, 892 N.E.2d 864, ¶100. “An accused's
                  absence, however, does not necessarily result in prejudicial or
                  constitutional error.” State v. Davis, 116 Ohio St.3d 404, 2008-
                  Ohio-2, 880 N.E.2d 31, ¶90. “ ‘[T]he presence of a defendant is a
                  condition of due process to the extent that a fair and just hearing
                  would be thwarted by his absence, and to that extent only.’ ” Hale
                  at ¶100; quoting Snyder v. Massachusetts, 291 U.S. 97, 107–108, 54
                  S.Ct. 330, 78 L.Ed. 674 (1934), overruled on other grounds by
                  Malloy v. Hogan, 378 U.S. 1, 17, 84 S.Ct. 1489, 12 L.Ed.2d 653,
                  (1964). The question is whether his presence has a “reasonably
                  substantial” relationship to “the fullness of his opportunity to defend
                  against the charge.” Id.; quoting Snyder at 105–106, 54 S.Ct. 330.

                  {¶38} In his brief, Appellant appears to contend that neither he, nor
                  his counsel were present when the trial court considered and
                  responded in writing to written questions submitted by the jury
                  during their deliberations. For instance, Appellant argues that
                  Volume 4 of the trial transcript indicates there were no proceedings

 conclusive.

                                                     37
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 38 of 40 PAGEID #: 1047




             held in open court in which he was present during the time in
             between the jury being released for deliberations and the
             announcement of the verdict nearly five hours later. A review of the
             transcript indicates no proceedings were held in open court during
             that time. However, the State represents that the written questions
             submitted by the jury were reviewed by the court and counsel, and
             then “returned to the jury following an agreed upon answer by all
             parties.” Further, our review of the record indicates Appellant's trial
             counsel filed a post-trial motion for a new trial in which he
             referenced the fact that he was surprised by a statement contained in
             one of the jury's questions.

             {¶39} Thus, contrary to Appellant's suggestion on appeal, it appears
             counsel was present and participated in a review of the jury's
             questions and may have even approved the answers provided to the
             jury by the trial court. We are unable to confirm this, however, as
             there is no reference to the jury's questions other than the fact that
             the jury's handwritten notes, along with the trial court's written
             answers, are taped onto a paper in the trial transcript. What is clear,
             however, is that there were no proceedings held in open court in
             response to the jury's submission of questions. Instead, it appears the
             trial court simply communicated with the jury via written answers
             to their written questions.

             {¶40} In State v. Lee, 8th Dist. Cuyahoga No. 104682, 2017-Ohio-
             1449, 2017 WL 1407331, ¶66, the Eighth District Court of Appeals
             recently held that a court's “written response sent to the jury room
             was not a critical phase of the trial that required [the defendant's]
             presence.” In Lee, much like in the case sub judice, the jury
             submitted written questions during their deliberations. Id. at ¶63. In
             response, the court met with the attorneys and drafted a written
             response that was provided to the jurors. Id. In reaching its decision,
             the Lee court relied upon the reasoning of State v. Campbell, 90
             Ohio St.3d 320, 346, 738 N.E.2d 1178 (2000), which found no error
             “ ‘where a capital murder defendant was absent from an in-chambers
             discussion between the court and counsel regarding the trial court's
             response to a jury question.’ ” The Lee court noted that Campbell
             held as follows on this particular issue:

                 “ ‘Campbell had no right to be present at the legal
                 discussion of how the question should be answered. Nor
                 did he have a right to be present when the judge sent the
                 note to the jury room. Although the oral delivery of jury
                 instructions in open court is a critical stage of trial, the trial
                 court here did not instruct the jury in open court; instead,
                 he sent a note. A defendant benefits from his presence, and

                                                38
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 39 of 40 PAGEID #: 1048




                     may be harmed by his absence, when instructions are given
                     in open court. But these potential benefits and harms do not
                     exist when the judge merely sends a note to the jury room.
                     We therefore hold that the sending of the note was not a
                     critical stage of the trial. (Citations omitted.) Id. at 346 [738
                     N.E.2d 1178]. See also State v. Ferguson, 8th Dist.
                     Cuyahoga No. 86439, 2006-Ohio-799 [2006 WL 416614],
                     ¶56 (concluding that “the discussion regarding the jury
                     question was not a critical stage of the trial.”).’ ”

                 Lee at ¶61.

                {¶41} In light of the foregoing case law and consistent with the
                reasoning of the Supreme Court of Ohio in State v. Campbell, supra,
                we find the trial court's provision of written answers to written
                questions from the jury cannot be considered a critical stage of the
                proceedings to which Appellant had statutory and constitutional
                rights to be present. Accordingly, we find no merit to Appellant's
                third assignment of error and it is overruled.

 State v. Blevins, supra.

        Because the Fourth District decided this claim on the merits, the question before this Court

 is whether that decision was an unreasonable application of clearly established Supreme Court

 precedent. Petitioner relies first of Fillippon v. Albion Vein Slate Co., 250 U.S. 56 (1919), but that

 case held only that the parties had a right to be present either in person or by counsel when a

 response to a jury question is formulated; the record makes it clear Blevins’ counsel was present

 and the response was stipulated. Rogers v. United States, 422 U.S. 35 (1975), also relied on by

 Blevins, only holds that a defendant’s counsel should be heard before a jury’s questions are

 answered and the Court made this holding in interpreting Fed. R. Crim. P. 43, not the Constitution.

 The Fourth District’s decision on this claim was neither contrary to nor an objectively

 unreasonable application of clearly established Supreme Court precedent.




                                                    39
Case: 2:21-cv-00137-JLG-MRM Doc #: 15 Filed: 08/25/21 Page: 40 of 40 PAGEID #: 1049




 Conclusion



        Based on the foregoing analysis, the Magistrate Judge respectfully recommends the

 Petition be dismissed with prejudice. Because reasonable jurists would not disagree with this

 conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that

 the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not

 be permitted to proceed in forma pauperis.



 August 24, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Such objections shall specify the portions of the Report objected to and
 shall be accompanied by a memorandum of law in support of the objections. A party may respond
 to another party’s objections within fourteen days after being served with a copy thereof.
 Failure to make objections in accordance with this procedure may forfeit rights on appeal.




                                                 40
